Citation Nr: 1522455	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Extension of a temporary total rating under 38 C.F.R. § 4.30 beyond September 30, 2010, based on a need for convalescence following surgery for a service-connected left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to September 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that assigned a temporary total (100 percent) rating under 38 C.F.R. § 4.30 based on a need for convalescence following surgery for a service-connected left knee disability effective from December 23, 2009 to February 28, 2010.  After further adjudication, the temporary 100 percent rating was eventually extended through September 30, 2010.  Jurisdiction over the case was later transferred to the RO in Roanoke, Virginia.  In June 2014, the Board remanded the case for readjudication.  The record reflects compliance with the remand request.  

This case also comes before the Board on appeal from an October 2014 rating decision that granted service connection for a right knee disability and assigned a 10 percent rating effective from March 17, 2009.  In October 2014, the Veteran filed a notice of disagreement to the initial rating.

The issue of entitlement to an initial rating in excess of 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran underwent arthroscopic surgery on his left knee on June 26, 2009 and required a period of convalescence afterwards.  

2.  The Veteran began aggressive physical therapy for his left knee on December 23, 2009 and consequently required a period of convalescence afterwards.

3.  The Veteran resultantly was awarded a temporary 100 percent rating for his left knee disability effective from December 23, 2009 to September 30, 2010 whereupon, as of October 1, 2010, a 20 percent rating for his left knee disability was awarded.

4.  It has been shown that the Veteran needed additional convalescence from October 1, 2010 to December 31, 2010.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for extension of the temporary 100 percent convalescent rating from October 1, 2010 to December 31, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Given the favorable decision in this appeal, no further discussion of the duties to notify and assist is needed.  

Analysis

A total (100 percent) disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2014).  A total disability rating will be assigned if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014). 

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3).  38 C.F.R. § 4.30(b)(1) (2014).  Further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) upon approval from the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2) (2014).

The Veteran is service-connected for a left knee disability.  He underwent arthroscopic surgery on his left knee on June 26, 2009 and required a period of convalescence afterwards.  He began aggressive physical therapy on December 23, 2009 and consequently required a period of convalescence afterwards.  He resultantly was awarded a temporary 100 percent rating for his left knee disability effective from December 23, 2009 to September 30, 2010 whereupon, as of October 1, 2010, a 20 percent rating for his left knee disability was awarded.

At the outset, the Board notes that a temporary total rating may be assigned for up to twelve months.  There are no provisions in 38 C.F.R. § 4.30 that provide for the grant of a temporary total rating based on convalescence for longer than a one-year period.  Thus, the Board need only consider the remainder of the one-year period ending on December 31, 2010.  

A September 16, 2010 VA treatment record shows complaints of constant left knee pain with locking, popping, and giving way.  The Veteran reported that physical therapy did not resolve the symptoms.  He was given a steroid injection.  The physician noted that the Veteran was unable to participate in physical labor and was best suited for desk type work.  The Veteran was recommended for vocational rehabilitation and job retraining.  

A November 4, 2010 VA treatment record shows that the Veteran was being seen for severe osteoarthritis of the left knee and that the pain did not improve with the prior steroid injection.  The Veteran complained of continued severe left knee pain.  Examination revealed severe pain with ambulation and range of motion testing.  The Veteran was recommended for an unloader knee brace.  It was noted that the Veteran had an appointment scheduled for December 2010 for evaluation of possible total knee arthroplasty.

A November 24, 2010 VA treatment record shows that the Veteran complained of pain and falls due to the left knee giving out, and used a cane.  He was provided with an unloader brace and instructed on its use and care.  He was still awaiting an evaluation in December 2010 for consideration of a total knee arthroplasty.

A December 16, 2010 VA treatment record shows that the Veteran was unable to engage in physical activity and was going to school to become an accountant.  The physician noted that the Veteran did not appear to be in need of a total replacement but that he needed to review the Veteran's prior surgery and treatment notes to fully evaluate the knee.

Later VA treatment records show that the Veteran underwent further arthroscopic surgery on the left knee on May 20, 2011.

The Board notes that the treatment for the Veteran's service-connected left knee disability did not result in surgery with postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  However, the record nevertheless suggests that his disability resulted in severe postoperative residuals.  His disability resulted in severe constant pain, locking, popping, and giving way that did not improve with physical therapy or steroids; he was provided with an unloader knee brace that he used with a previously prescribed cane for falls due to the knee giving way; he was attending school as part of his vocational rehabilitation; and he underwent further arthroscopic surgery a few months later.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his left knee disability resulted in surgery with severe postoperative residuals.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, it has been shown that the Veteran needed additional convalescence from October 1, 2010 to December 31, 2010.  

Accordingly, the Board finds that an extension of Chapter 30 benefits is warranted through December 31, 2010, but no later.


ORDER

Entitlement to a temporary total rating from October 1, 2010 to December 31, 2010 under 38 C.F.R. § 4.30 for convalescence following left knee surgery is granted, subject to the provisions governing the award of monetary benefits.


REMAND

An October 2014 rating decision granted service connection for a right knee disorder, including degenerative knee disease, and assigned a 10 percent rating effective from March 17, 2009.  In October 2014, the Veteran filed a notice of disagreement to the initial rating.  Thus, the Board is required to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case on the issue of entitlement to an initial rating in excess of 10 percent for a right knee disorder, including degenerative knee disease.  He should be advised that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


